Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed December 27, 2019, is a reissue of U.S. Patent 9,856,258 (hereafter "the '258 patent”), which issued from U.S. application Serial No. 15/128,874 with claims 1-13 on January 2, 2018.

Reissue Declaration and Claim Rejection – 35 USC § 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The method of treating cancer in reissue claim 26 and its dependent claims is broader than the method in issued claim 13, which is directed to treatment of a specific cancer, i.e., breast cancer.  As noted in MPEP 1414(II), “[f]or an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.  In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or 
	The reissue declaration filed 12/27/2019 fails to identify a claim that the reissue application seeks to broaden, and fails to identify the error in that particular claim.
Claims 1-43 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-43 directed to a compound, and pharmaceutical composition and a method.  Claims 1, 11, 13, 14, 24 and 26 are representative.  

    PNG
    media_image1.png
    864
    281
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    886
    280
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    54
    294
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    54
    308
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    60
    310
    media_image5.png
    Greyscale

	14. (New)  A compound or a pharmaceutically acceptable salt thereof, wherein the compound is selected from the group consisting of:
	The remaining text of claim 14, i.e., a Markush group of compounds, is present in the amendment filed 12/27/2019.
24. (New)  A pharmaceutical composition comprising the compound according to claim 14 or pharmaceutically acceptable salt thereof, and one or more pharmaceutically acceptable excipients.
26. (New)  A method of treating cancer, comprising administering an effective amount of the compound according to claim 14 or pharmaceutically acceptable salt thereof to a subject having cancer.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 26-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
New claims 26-27 are method claims directed to the treatment of cancer in a subject having cancer, whereas claim 13 and new claims 28-43 are method claims directed to the treatment of particular cancers in a subject having the cancer.  Claim 13 uses the compound of general formula I, whereas claims 26-43 use compound species that are within the scope of general formula I.  According to the ‘258 patent specification, “[t]he present invention relates to chemical compounds, which modulate the activity of protein kinases, in particular inhibit the activity of the protein kinase TTK (EC 2.7.12.1).  TTK, commonly referred to as Mps1, is a component of the mitotic checkpoint, a machinery that ensures the fidelity of sister chromatid segregation over two daughter cells during cell division.” (See col. 1, lines 8-14).  Claims 13 and 26-43, 
As noted in an enablement rejection in the Final Office Action (hereinafter “FOA”) mailed 06/08/2017 during prosecution of the ‘258 patent, there is a high level of unpredictability in the cancer treatment art with respect to Mps1.  In particular, Lapenna et al. (Nature Reviews: Drug Discovery. (2009) 547-566) teaches "MPS1 inhibitors, namely cincreasin and SP600125, have been reported to block the mitotic checkpoint, causing chromosome mis-segregation.  However, whether this can induce apoptosis in cancer cells remains to be elucidated.  The discovery and characterization of new SAC inhibitors are eagerly awaited.” (See p. 561, col. 1).
Jemaa et al (Cell Death and Differentiation, 20, (2013), pp. 1532-1545) teaches “Altogether, our results reveal that MPS1 inhibitors, alone or in combination with MT inhibitors, are capable of inducing mitotic aberrations and apoptosis in rapidly proliferating cancer cells.  Further investigation is needed to understand which particular class of malignancies might benefit from MPS1-targeting therapeutic regimens" (see. 1543, col. 1).
Colombo et al (Cancer Res., 70(24), (2010), pp. 10255-10264) teaches “Our data provide strong evidence that inhibition of the SAC by MPS1 inhibition may represent a novel approach to cancer therapy with the potential to selectively block tumor cell proliferation and makes NMS-P715 a suitable candidate for further development toward clinical studies" (see p. 10263, col. 2; emphasis added).
Even more telling of the lack of predictability in the art are the teachings in the journal articles cited by Applicant in the Remarks filed 07/10/2017 (hereinafter “Remarks not any of the compounds in claims 26-43.  On pp. 11-13 of the Remarks, Applicant cited Figs. 2 and 4 of Maia for the proposition that “in vivo animal model evidence validates the anti-proliferative activity that has been broadly established using the 66 and 45 cancer cell line panels.”  However, this is unpersuasive of enablement because, as the title of the Maia journal article suggests, Maia is directed to the enhancement of docetaxel in treatment of a breast cancer model, not use of NTRC 0066-0 on its own for such treatment.  As seen on pp. 2182-2184, Fig. 2 of Maia “demonstrated that NRTC 0066-0 selectively inhibits TTK in vitro”, not in vivo, i.e., not in a subject as here claimed.  Maia expressly teaches that “[t]he single treatment with 10 or 15 mg/kg NRTC 0066-0 shows no benefit in overall survival (Figure 4D).” (See p. 2186, second col.)  Furthermore, as noted on p. 2190, in the paragraph bridging the two columns, Maia teaches that “NTRC 0066-0 resulted in inhibition of tumor growth in a zenograft of the TNBC cell line MDA-MB-231 [i.e. not in a subject as here claimed], but no efficacy was seen with NTRC 0066-0 monotherapy in a genetic mouse model [i.e., in vivo] that was used to explore the potential synergy of NTRC 0066-0 with taxane therapy. … The reason for the lack of efficacy of NTRC 0066-0 monotherapy is unclear (emphasis in vivo testing of the claimed compound for treatment of any cancer.  The assays in Examples 147 and 163 of the ‘258 patent are in vitro assays.
As noted in MPEP 2164.02(II), “[a]n in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention.  If there is no correlation, then the examples do not constitute ‘working examples.’”  In the instant case, Maia is evidence of no such correlation with treatment of a subject having generic cancer or the more particular cancers here claimed in view of the fact that NTRC 0066-0 was unsuccessful in treating a subject for cancer.  NTRC 0066-0 is not even a compound species in claims 26-43.  Thus, there are no working examples of the claimed method in the ‘258 patent specification.
Another journal article cited by Applicant in the Remarks of 07/10/2017 is Uitdehaag et al, “Target Residence Time-Guided Optimization on TTK Kinase Results in Inhibitors with Potent Anti-Proliferative Activity,” J. Mol. Biol., 429, pp. 2211-2230 (2017) (hereinafter “Uitdehaag”).  As noted on p. 11 of the Remarks of 07/10/2017, Uitdehaag tested the anti-proliferative activity of three compounds, i.e., NTRC 0066-0, Compound 4, and Compound 5, which respectively correspond to Examples 20, 141, and 154 of the present specification.  However, like Maia and the ‘258 patent specification, Uitdehaag tests in vitro, not in vivo.  Furthermore, Uitdehaag published in 2017, i.e., 2-3 years after the effective filing date of the ‘258 patent.  Even in 2017, Uitdehaag teaches st col.)
	In the Remarks filed 07/10/2017, Applicant further cited Libouban et al, Oncotarget, 8(24), pp. 38309-38325, (2017), (hereinafter "Libouban") for the proposition that exposure of cancer cells to NTRC 0066-0 induces apoptosis (Fig. 4B).  However, like Maia, the ‘258 patent specification and Uitdehaag, the testing of Libouban is in vitro, not in vivo.  Again, Maia shows that NTRC 0066-0 is not effective on its own in treating cancer in a subject.
Accordingly, in view of the lack of predictability in the art with respect to treatment of cancer in a subject using compounds as here claimed and the lack of clinical evidence and working examples in the ‘258 patent specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope with the claims.

Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claims 32 and 33 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,856,258 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991    

                                                                                                                                                                                                    /Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991